— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered November 26, 1984, convicting him of murder in the second degree and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
On appeal from a judgment of conviction we must view the evidence in the light most favorable to the prosecution and assume that the jury credited the prosecution’s witnesses and gave the prosecution’s evidence the full weight that might reasonably be accorded it (see, People v Bigelow, 106 AD2d 448). At bar the issue is basically one of credibility, the resolution of which is exclusively for the trier of fact (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932; People v Di Girolamo, 108 AD2d 755, lv denied 64 NY2d 1133). Although the testimony of the only witness who identified the defendant as one of the perpetrators contained minor inconsistencies, it cannot be said to have been incredible as a matter of law. It cannot be said that no rational trier of fact could have found the essential elements of the crimes beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). Mollen, P. J., Lazer, Thompson and Kunzeman, JJ., concur.